Case 4:19-cv-00358-ALM Document 12-4 Filed 07/08/19 Page 1 of 3 PageID #: 511




         EXHIBITD
Case 4:19-cv-00358-ALM Document 12-4 Filed 07/08/19 Page 2 of 3 PageID #: 512




                                                   Dealer Brief Re: Dean Guitars




  To: Gibson Brands' Dealers
  June 3, 2019

  As you are aware, Gibson Brands, Inc. (Gibson) is a proud developer, manufacturer, and purveyor
  of world-famous musical instruments. Gibson has been a pioneer of craftsmanship and innovation in
  musical instruments and has been synonymous with shaping the sounds of generations and genres for
  125 years. As a business leader and a brand builder, this is the beginning of a new era for Gibson that will
  build on its proven heritage and iconic status. We are focusing on the future and off to a fresh start with
  a committed and experienced new leadership team that will act as a steward for the brand and the
  musicians who play our instruments worldwide. As the industry leader in the share of sound, we have an
  opportunity and an obligation to set the best conditions for the success for our brands, our instruments,
  our fans, and our musicians.

  As a part of our promise of best practices in manufacturing and operational excellence, we are serving
  a strong reminder to the industry of Gibson's continued, exclusive rights to the GIBSON brands
  and instruments musicians have grown to know and love. Among literally hundreds of other
  trademarks, Gibson owns exclusive trademark rights for the words GIBSON®, LES PAUL®, ES®,
  FLYING V®, SG®, EXPLORER® and FIREBIRD®. Additionally, Gibson owns trademark registrations
  for the following shapes:

  LES PAUL BODY SHAPE DESIGN®            ES BODY SHAPE DESIGN®            FLYING V BODY SHAPE DESIGN®
  and Headstock DESIGN®;                 and Headstock DESIGN®;           and Headstock DESIGN®;
Case 4:19-cv-00358-ALM Document 12-4 Filed 07/08/19 Page 3 of 3 PageID #: 513




  SG BODY SHAPE DESIGN®              EXPLORER BODY SHAPE DESIGN®        FIREBIRD BODY SHAPE DESIGN®.
  and Headstock DESIGN®;             and Headstock DESIGN®;




  A list of Gibson's trademarks can be found at https:ijwww.gibson.com/ Registered-Trademarks.

  Recently Gibson has decided to pursue actions against Armadillo Enterprises, maker of Dean and
  luna guitars, responsible for the allegedly blatant copying of Gibson's famous Explorer, Flying V,
  and ES-335 body shape designs. As an authorized Gibson dealer, we are partnering with you to
  protect customers from unauthorized use of Gibson's trademarks. Many consumers likely
  already believe that Gibson has sponsored or authorized these allegedly infringing Dean and Luna
  models. Contrary to this belief, these Dean or luna models are not sold under Gibson's
  authorization. These actions against Armadillo Enterprises are intended to take back control of
  Gibson's famous body shape designs so the customer can be guaranteed to receive Gibson's
  craftsmanship, quality, and care when purchasing an instrument containing Gibson's trademarks.
  Should you come across an instrument that you believe uses Gibson's trademarks without
  authorization, please contact your Gibson representative, so together we can protect our
  customers' interests. In addition to contacting your Gibson representative, Gibson has created a
  web page that allows you to submit your concerns regarding counterfeit or infringing
  instruments. This web page can be found at https://www. gibson.com/ Su pport/ Re port-
  Counterfeits.

  We appreciate your continued partnership in carrying the Gibson flag by providing artists and consumers
  with some of the highest quality instruments in the world.
